Fourth Court of Appeals
                               San Antonio, Texas
                                    October 14, 2021

                                  No. 04-21-00435-CV

           IN THE ESTATE OF RICARDO LEAL MARTINEZ, DECEASED,

                    From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2016PC1266
                    The Honorable Veronica Vasquez, Judge Presiding


                                     ORDER

       On October 7, 2021, appellants filed a Motion to Extend Time to File Accelerated
Appeal. Because the motion to extend time was timely-filed, the notice of appeal filed by
appellants on October 8, 2021 was also timely; therefore, the motion is GRANTED.




                                                _________________________________
                                                Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2021.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court